Citation Nr: 0937668	
Decision Date: 10/02/09    Archive Date: 10/14/09

DOCKET NO.  07-29 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for a claimed 
psychiatric disorder.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected hypertension.  



REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs



WITNESSES AT HEARING ON APPEAL

The Veteran and his friend



ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from March 1986 to February 
1988.  

These matters come to the Board of Veterans' Appeals (Board) 
by means of a December 2006 rating decision rendered by the 
RO.  

In May 2009, the Veteran testified at a hearing before the 
undersigned Veterans Law Judge sitting at the RO.  A 
transcript of this hearing has been associated with the 
claims folder.  

As to the instant service connection claim, the Board 
observes that the RO characterized this claim in December 
2006 as a "pain disorder (claimed as psychiatric condition, 
post-traumatic stress disorder, depression, and short term 
memory problems)."  At the outset of the May 2009 hearing 
the Veteran's representative recharacterized the issue as 
concerning a "claimed psychiatric disability."  The issue 
has therefore been characterized as such on the title page of 
this decision.  

Concerning the claim now before the Board concerning the 
Veteran's service-connected hypertension, as the Veteran 
perfected an appeal to the initial 10 percent rating assigned 
following the grant of service connection, the Board has 
characterized this issue in accordance with the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(appeals from original awards are not to be construed as 
claims for increased ratings), which requires consideration 
of the evidence since the effective date of the grant of 
compensation.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
the Veteran of any further action required on his part.


REMAND

The Veteran claims that service connection is warranted for 
his claimed psychiatric disability.  He essentially claims 
that his psychiatric problems, variously diagnosed as bipolar 
disorder and major depression (see May 2009 hearing 
transcript at page 10), are related to psychological trauma 
brought about by his finding out that his wife was raped by a 
fellow Navy member while he was on active duty.  

Review of the Veteran's service treatment records show that 
psychiatric evaluation was normal at the time of his February 
1986 enlistment examination.  A January 1988 consultation 
sheet shows that the Veteran was seen for psychosomatic 
complaints.  While he denied suicidal ideation, he mentioned 
that sometimes he wished it was "all over."  A later dated 
January 1988 health record notes that he complained of 
depression.  The Veteran alleged that his wife was raped 
while he was on ship duty.  Another January 1988 medical 
record includes diagnoses of ETOH abuse and hysteria.  

A February 1988 record from the Naval Hospital in 
Jacksonville, Florida notes findings relating to acute 
adjustment disorder/immature personality and hysterical 
traits.  It was strongly recommended that the Veteran be 
considered for an administrative separation.  The report of 
the Veteran's February 1988 discharge examination shows 
psychiatric findings concerning immature personality with 
hysterical traits.  As part of the report of medical history 
the Veteran complained of depression due to what happened to 
his wife.  

A December 2004 private psychiatric evaluation report shows 
that the Veteran gave a history of psychiatric treatment in 
1992 following his involvement in an automobile accident 
where he was hit by a drunk driver who died as result of the 
accident.  He added that at that time he had PTSD and was 
treated by a psychiatrist, but could not remember the name of 
the provider.  

The Veteran also recounted the events pertaining to his wife 
having been sexually attacked by another Navy person.  After 
examining the Veteran, a diagnosis of major depressive 
disorder was provided.  

The report of a VA PTSD examination dated in September 2006 
notes that the Veteran provided a history of a prior 
psychiatric admission when his wife was attacked.  A 
psychiatric-based disorder was not diagnosed.  Rather, the 
examiner supplied a diagnosis of pain disorder with 
psychological factors and medical condition.  The examiner 
reiterated that the Veteran did not have either PTSD or a 
major depressive disorder.  She added that malingering could 
not be excluded.  

A January 2007 VA mental health program consult note includes 
diagnoses of adjustment disorder and major depressive 
disorder vs. dysthemia.  

An April 2008 decision issued by the Social Security 
Administration (SSA) shows that the Veteran was determined to 
be disabled as of April 1, 2007.  An undated SSA Disability 
Determination and Transmittal form shows that the Veteran's 
primary diagnosis was back disorder and right knee pain and 
the secondary diagnosis was affective/mood disorder and 
anxiety disorder.  

An October 2008 VA outpatient treatment record shows a 
diagnosis of bipolar disorder.  

In the course of his May 2009 hearing the Veteran testified 
that he was currently in receipt of VA psychiatric-related 
outpatient treatment at the Lakeland clinic.  See page seven 
of hearing transcript (transcript).  Review of the record, 
while including VA outpatient treatment records from 
facilities located in West Palm Beach and Vero Beach, do not 
include any from the Lakeland clinic.  An attempt to obtain 
records from this named VA facility should therefore be 
undertaken.  38 C.F.R. § 3.159(c)(2) (2008); see also Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  

A friend of the Veteran also testified in May 2009 that on 
more than one occasion over the past two to three years the 
Veteran had been hospitalized (to include in Coco Beach) for 
being suicidal.  See pages 11 though 13 of transcript.  The 
record was held open an additional 30 days so that the 
Veteran could provide records associated with these claimed 
periods of hospitalization.  No such correspondence has been 
received from the Veteran.  The duty to assist is not a one-
way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  In 
any event, as this case must be remanded anyway, and as these 
cited private medical records may contain information 
critical to the service connection matter at hand, pursuant 
to 38 C.F.R. § 3.159(c)(1) these records should again be 
sought.  

Based on these facts, and the showing of currently-diagnosed 
psychiatric problems demonstrated by the Veteran, the Board 
is of the opinion that VA should obtain a medical examination 
and opinion addressing whether the Veteran has a psychiatric-
based disability which is related to his military service.  
The Board notes, in this respect, that VA must provide a VA 
medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

Also in the course of the May 2009 hearing, the Veteran 
testified that his service-connected hypertension disorder 
had essentially worsened since he was last afforded a VA 
examination to evaluate his hypertension in 2006.  See pages 
17 and 18 of transcript.  The Veteran also testified that he 
was prescribed two additional medications for his 
hypertension at the Lakeland VA clinic.  See page 24 of 
transcript.  

The Board finds that a new examination is required to 
evaluate the current degree of impairment, particularly if 
there is no additional medical evidence which addresses the 
level of impairment of the disability since the previous 
examination.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) 
(holding that the veteran was entitled to a new examination 
after a two year period between the last VA examination and 
the veteran's contention that the pertinent disability had 
increased in severity).  

Hence, the Veteran should be scheduled for a new examination 
to ascertain the current level of severity of his service-
connected hypertension.  

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO/AMC should seek to obtain all 
records pertaining to treatment afforded 
the Veteran at the VA Lakeland clinic.  
All records obtained pursuant to this 
request must be included in the Veteran's 
claims file.  If the search for such 
records has negative results, 
documentation to that effect should be 
included in the claims file.  

2.  The RO/AMC should send the Veteran a 
VA Form 21-4142, Authorization and 
Consent to Release Information to the 
Department of Veterans Affairs.  He 
should be asked to complete (including 
full names and addresses, to the extent 
possible) and return the signed form, so 
that VA can obtain all medical records 
pertaining to his claimed three private 
hospitalizations for suicidal-related 
symptoms.  Any records obtained should be 
associated with the other evidence in the 
claims file.  

3.  Following the completion of the 
development requested above, to the 
extent possible, the RO/AMC should 
arrange for the Veteran to be afforded a 
VA mental disorders examination to 
determine the etiology of any manifested 
psychiatric disorder, to include bipolar 
disorder and major depressive disorder.  
The examiner should review the entire 
claims folder and examine the appellant.  
Thereafter, the examiner should render a 
medical opinion as to whether it is at 
least as likely as not (i.e., is there at 
least a 50 percent probability) as to the 
following:  

Is it at least as likely as not that any 
diagnosed psychiatric disorder, to 
include bipolar disorder and major 
depressive disorder, is caused or 
aggravated by his active military 
service?  

All indicated tests and studies should be 
accomplished.  The examination report 
should contain medical history and 
clinical findings, and a rationale for 
medical conclusions rendered.  If this 
matter cannot be medically determined 
without resort to mere conjecture, this 
should be commented upon in the report.  

4.  The RO/AMC should also schedule the 
Veteran for a VA hypertension examination 
to determine the severity of his service-
connected hypertension.  The claims 
folder and a copy of this remand must be 
made available to the examiner.  The 
examiner should note in the examination 
report that the claims folder has been 
reviewed.  Any testing should also be 
conducted at that time if deemed 
necessary by the examiner and the results 
of any testing done should be included 
with the findings from the VA 
examination.  The examiner must provide a 
complete rationale for any stated 
opinion.  

5.  The RO/AMC should thereafter review 
the medical examination reports to ensure 
that they were completed in complete 
compliance with the directives of this 
REMAND.  If either or both is deficient 
in any manner, implement corrective 
procedures at once.  

6.  The RO/AMC should notify the Veteran 
that he is hereby notified that it is his 
responsibility to report for the 
examinations and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2008).  In the event 
that the Veteran does not report for one 
or both of the scheduled examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.  

7.  The RO/AMC should ensure that the 
requested action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If the ordered action 
is determined to have not been undertaken 
or to have been taken in a deficient 
manner, take appropriate corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

8.  Then, following completion of all 
indicated development, the RO/AMC should 
readjudicate the developed claims in 
light of all the evidence of record.  The 
RO/AMC is advised that it is to make 
determinations based on the appropriate 
regulations as well as any further 
changes in VCAA, and any other applicable 
legal precedent.  If any benefit sought 
on appeal remains denied, the Veteran and 
his representative must be provided a 
supplemental statement of the case 
(SSOC).  As appropriate, the RO must 
consider whether "staged" ratings are 
appropriate concerning the increased 
rating claim in light of Fenderson, 
supra.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  A reasonable 
period of time should be allowed for 
response thereto.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  


